Citation Nr: 0927005	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  03-02 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The Veteran served on active duty from September 1964 to 
August 1966, and from September 1967 to December 1971.  The 
appellant in this case is the Veteran's surviving spouse.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, which denied service connection for the cause of 
the Veteran's death.

In February 2005, the Board remanded the matter to afford the 
appellant the opportunity to attend a personal hearing before 
a Veterans Law Judge.  In April 2005, the appellant withdrew 
her hearing request and asked that her case be returned to 
the Board.  

In June 2006, the Board remanded the matter for additional 
evidentiary development.  A review of the record shows that 
the RO has complied with all remand instructions to the 
extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era.  

2.  In 1997, he was diagnosed as having squamous cell 
carcinoma of the hypopharynx with metastases to the nodes of 
the neck.  

3.  According to his Certificate of Death, the Veteran died 
in May 2000 from unknown natural causes due to cancer of the 
neck.  

4.  At the time of his death, service connection was not in 
effect for any disability.  

5.  The evidence does not establish that a service-connected 
disability caused or contributed materially or substantially 
to the Veteran's death, or that the cause of his death was 
otherwise related to his active service or any incident 
therein, including presumed exposure to Agent Orange.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the Veteran's death.  38 
U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 307, 309, 
3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify a 
claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a)(1) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between active service and the disability; (4) 
degree of disability; and (5) effective date.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include:  (1) a statement of the conditions, if any, for 
which the Veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).

In the present case, the Board finds that VA has satisfied 
its duty to notify by way of letters sent to the appellant in 
March 2004 and July 2006.  In the March 2004 letter, the RO 
advised the appellant of the information and evidence 
required to substantiate a claim of service connection for 
the cause of the Veteran's death, as well as her and VA's 
respective responsibilities for obtaining the information and 
evidence.  In July 2006, the RO sent the appellant a letter 
for the purpose of advising her of the additional 
requirements imposed by the Court in Dingess/Hartman.  The RO 
then reconsidered her claim in a May 2009 Supplemental 
Statement of the Case.  See Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006); see also Medrano v. Nicholson, 21 Vet. 
App. 165 (2007) (holding that a notice error may be cured by 
providing compliant notice, followed by a readjudication); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as an Statement of the 
Case or Supplemental Statement of the Case, is sufficient to 
cure a timing defect). 

Unfortunately, the VCAA letters discussed above did not 
contain any particular explanation of the information and 
evidence required to substantiate a claim for service 
connection for the cause of the Veteran's death based on a 
previously service-connected condition vis-à-vis a condition 
not yet service connected, as required by Hupp.

The Board finds, however, that the appellant has not been 
prejudiced by this deficiency.  During the course of this 
appeal, the appellant and her representative have been 
provided numerous procedural documents (e.g., a rating 
decision and cover letter, a Statement of the Case, 
Supplemental Statements of the Case), setting out the 
applicable law, summarizing the evidence, and discussing VA's 
reasons for denying the claim.  These documents expressly 
noted that service connection was not in effect for any 
disability during the Veteran's lifetime.  The Board also 
observes that the appellant and her representative have 
expressed an understanding of the principles involved, 
inasmuch as they have advanced relevant argument in support 
of the appeal.  Under the circumstances, it is the Board's 
conclusion that any defects in notice have been cured by the 
appellant's actual and/or constructive knowledge of the 
information and evidence necessary to substantiate her claim.  
The fundamental fairness of the adjudication has not been 
affected, and no further corrective action is necessary. 

Duty to Assist

Under the VCAA, VA also has a duty to assist a claimant in 
the development of a claim.  This includes assisting in 
procuring service medical records and other relevant 
treatment records and obtaining a VA medical opinion when 
necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.

In this case, the Veteran's service treatment records are on 
file, as are available post-service VA and private clinical 
records identified or submitted by the appellant.  There is 
no indication of any additional relevant, available VA or 
private clinical records.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2008).  

The Board further finds that the record on appeal contains 
sufficient evidence such that a VA medical opinion is not 
necessary.  Under the VCAA, an examination or opinion is 
"necessary" if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In that 
regard, in accordance with section 3 of the Agent Orange Act 
of 1991, Pub. L. 102-4, 105 Stat. 11, the Secretary has 
entered into an agreement with the National Academy of 
Sciences (NAS) to review and summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in the 
Republic of Vietnam during the Vietnam Era and each disease 
suspected to be associated with such exposure.  Congress 
mandated that NAS determine, to the extent possible: (1) 
whether there is a statistical association between the 
suspect diseases and herbicide exposure, taking into account 
the strength of the scientific evidence and the 
appropriateness of the methods used to detect the 
association; (2) the increased risk of disease among 
individuals exposed to herbicides during service in the 
Republic of Vietnam during the Vietnam Era; and (3) whether 
there is a plausible biological mechanism or other evidence 
of a causal relationship between herbicide exposure and the 
suspect disease.

As required by the statute and agreement, the NAS submits 
reports to the Secretary regarding the results of their 
review and summarization of the medical literature.  NAS has 
concluded that the credible evidence against an association 
between herbicide exposure and pharyngeal cancers outweighs 
the credible evidence for such an association, and has 
determined that a positive association does not exist.  See 
Health Outcomes Not Associated With Exposure to Certain 
Herbicide Agents, 72 Fed. Reg. 32,395 - 32,407 (June 12, 
2007).  There is no other competent evidence of record which 
contradicts this conclusion.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the appellant.  A third remand for additional notification 
or development would only result in unnecessarily delaying 
this matter with no benefit flowing to the appellant.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no 
further notification or development action is necessary on 
the issue now being decided.  Neither the appellant nor her 
representative has argued otherwise.  


Applicable Law

Cause of Death

To establish service connection for the cause of the 
Veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2008).  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related to the immediate 
or underlying cause.



Service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as malignant 
tumors, may be also be established on a presumptive basis by 
showing that such a disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).  

In addition to the criteria set forth above, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain enumerated diseases 
shall be service connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 
C.F.R. § 3.309(e).

The enumerated diseases which are deemed to be associated 
with herbicide exposure include AL amyloidosis, Type II 
diabetes, Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  The enumerated diseases do not 
include squamous cell carcinoma of the hypopharynx.  See 38 
C.F.R. § 3.309(e).  Indeed, as discussed above, the Secretary 
has determined that a positive association does not exist 
between herbicide exposure and pharyngeal cancers.  See 
Diseases Not Associated With Exposure to Certain Herbicide 
Agents, 72 Fed. Reg. 32,395--32,407 (June 12, 2007).

In addition to the presumptive regulations, a veteran may 
establish service connection based on exposure to Agent 
Orange with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. 
App. 155 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.




Analysis

The appellant contends that the metastatic squamous cell 
carcinoma of the hypopharynx which caused the Veteran's death 
was incurred in service as a result of his exposure to Agent 
Orange in Vietnam.  

After a careful review of the evidence, the Board finds that 
service connection for the cause of the Veteran's death is 
not warranted.  The Veteran died in May 2000, nearly 30 years 
after his discharge from active duty.  As indicated on the 
death certificate, the cause of death was unknown natural 
causes due to cancer of the neck.  No other conditions were 
noted.  The attendant clinical records more specifically 
identify the appellant's fatal neck cancer as squamous cell 
carcinoma of the hypopharynx with metastasis to the nodes of 
the neck.  

As a preliminary matter, the Board notes that there is no 
showing that the veteran had hypopharyngeal cancer during 
service.  In fact, the Veteran's service treatment records 
are negative for pertinent complaints or abnormalities.  At 
his November 1971 military separation medical examination, 
his mouth and throat were normal.  On a report of medical 
history, the Veteran denied a history of tumors and cancer.  

The record on appeal similarly does not show that 
hypopharyngeal cancer became manifest to a compensable degree 
within one year following discharge.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).  In fact, the record shows that the 
Veteran was not diagnosed as having hypopharyngeal cancer 
until 1997, approximately 26 years after his separation from 
active service.  The appellant does not argue otherwise.

Although the record shows that the Veteran's fatal metastatic 
hypopharyngeal cancer was not present in service or for many 
years thereafter, as set forth above, service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Thus, if there is a causal connection 
between the veteran's fatal hypopharyngeal cancer and any 
incident of service, service connection may be established.  
Godfrey v. Derwinski, 2 Vet. App. 354 (1992).

In this case, however, the record contains no indication of a 
link between the veteran's fatal metastatic hypopharyngeal 
cancer and his active service.  

In fact, based on extensive research conducted by the 
National Academy of Sciences (NAS), the Secretary of VA has 
determined that the credible evidence against an association 
between herbicide exposure and pharyngeal cancers outweighs 
the credible evidence for such an association, and has 
determined that a positive association does not exist.  See 
Health Outcomes Not Associated With Exposure to Certain 
Herbicide Agents, 72 Fed. Reg. 32,395 - 32,407 (June 12, 
2007).

The Board finds that the NAS conclusions are entitled to 
great probative weight.  The NAS studies were conducted by 
medical professionals who have the expertise to opine on the 
matter at issue in this case.  In addition, the conclusions 
are based on extensive study and research.  Finally, the 
Board notes that there is no medical evidence of record which 
contradicts the conclusions of NAS.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (discussing factors for 
determining probative value of medical opinions).

The Board has considered the appellant's contentions that the 
Veteran's hypopharyngeal cancer was due to his exposure to 
Agent Orange in Vietnam.  While the appellant can report on 
matters she has observed, as the record does not establish 
that the appellant possesses a recognized degree of medical 
knowledge, however, she lacks the competency to provide 
evidence that requires specialized knowledge, skill, 
experience, training or education, such as a diagnosis or 
opinion on etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The Board has also carefully considered the presumptive 
provisions pertaining to Agent Orange.  As discussed above, 
the Veteran's service personnel records show that he served 
in the Republic of Vietnam during the Vietnam era.  It is 
therefore legally presumed that he was exposed to Agent 
Orange in Vietnam, in the absence of affirmative evidence to 
the contrary.  38 C.F.R. §§ 3.307(a)(6).  However, because 
hypopharyngeal cancer is not among the disabilities listed in 
38 C.F.R. § 3.309(e), presumptive service connection for 
hypopharyngeal cancer due to Agent Orange exposure is not 
warranted.  

In summary, the Board finds that the evidence shows that 
squamous cell carcinoma of the hypopharynx with metastasis to 
the nodes of the neck, the primary cause of the Veteran's 
death, was not present during service or for many years 
thereafter and the record contains no indication that the 
Veteran's fatal metastatic hypopharyngeal cancer is causally 
related to his active service or any incident therein.  The 
Veteran was not service-connected for any disability during 
his lifetime and the record does not otherwise show that a 
disability of service origin was a principal or contributory 
cause of the Veteran's death, nor was the cause of his death 
in any way etiologically linked to service.

Although the Board is sympathetic with the appellant's loss 
of her husband, absent such evidence, there is no basis upon 
which to award service connection for the cause of the 
Veteran's death.  The Board is not permitted to engage in 
speculation as to medical causation issues but "must provide 
a medical basis other than its own unsubstantiated 
conclusions to support its ultimate decision."  Smith v. 
Brown, 8 Vet. App. 546, 553 (1996).  Here, the preponderance 
of the evidence is against the appellant's claim of 
entitlement to service connection for the cause of the 
Veteran's death and therefore the claim must be denied.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


